DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Chiou, et al. application filed with the Office on 13 August 2021.

Claims 29-49 are currently pending and have been fully considered.

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 41 is objected to because of the following informalities:  Claim 41 is drawn dependent to claim 292, which is an obvious typographical error.  Appropriate correction is required.  For purposes of comparison with the prior art, claim 41 will be treated as if dependent from claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29, 30, 32, 33, 36-39, and 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over a paper published by Huang, et al. (“Microfluidic Integrated Optoelectronic Tweezers” in Solid-State Sensor, Actuators and Microsystems Conference, 2009, TRANSDUCERS 2009, International, p. 1594-1597, 2009; hereinafter, “Huang”).

Regarding claim 29, Huang discloses an optoelectronic tweezers (OET), which integrates with multilayer polydimethylsiloxane (PDMS) based microfluidic devices (Abstract; which reads upon the instantly claimed, “[a]n electrokinetic microfluidic device”).  Huang teaches a microfluidic integrated OET using Au-mesh electrodes (1st ¶, Device Structure and Design, p. 1594 & Figure 1; which reads upon “a bottom channel configured to hold a liquid”).  Huang further teaches an upper Au-mesh coated PDMS with chamber (which reads on “a first wall comprising a transparent flexible mesh electrode”) that allows for optical observation of particles or cells underneath Au wires (Optical Observation, p. 1596), and a lower photoconductive OET surface (which reads on “a second wall opposite the first wall, comprising an electrode”).  Above the OET surface, the fluidic chamber is made by PDMS (Figure 1; which reads on “wherein said first wall defines an upper surface and said second wall forms a lower surface of at least a portion of said bottom channel”).  Huang additionally teaches a PDMS control channel above the flowing microfluidic channel (Figure 6 caption; which reads on “a top channel overlaying at least a region of said bottom channel, wherein said top channel is formed with a flexible material”).
As to the limitations "wherein the first wall is configured to repeatedly deform without said mesh electrode losing its conductivity after deforming 30 or more times" and "wherein a membrane valve is formed at said region where said top channel and said bottom channel overlap", the PDMS control channel results in a deformable PDMS membrane valve that can be pushed down and closed by applying 18 psi pressure in the control channels, while still allowing integration of the Au mesh for movement of cells (2nd ¶, Cell Manipulation, p. 1596 & Figure 6A&B). Huang discloses a device comprising the same materials, a substantially similar design, and operating in the same manner as the claimed invention.

Regarding claim 30, Huang teaches that OET operates by dielectrophoresis (Introduction, p. 1594).

Regarding claim 32, Huang teaches a lower photoconductive OET surface (1st ¶, Device Structure and Design, p. 1594 & Figure 1 ).

Regarding claim 33, Huang teaches discloses an optoelectronic tweezers (OET) that integrates with multilayer PDMS based microfluidic devices (Abstract).

Regarding claims 36-38, Huang teaches an upper Au-mesh coated PDMS with chamber (1st ¶, Device Structure and Design, p. 1594).

Regarding claim 39, Huang teaches the use of a shadow mask for electron-beam evaporation to result in the Au mesh (1st ¶, Device Fabrication, p. 1595), which is a thin film technique.

Regarding claim 44, Huang teaches an ac bias is applied to the top Au-mesh electrode and the bottom photoconductive electrode (1st ¶, Device Structure and Design, p. 1594-1595) where a function generator (AGILENT 33220A) is used for supplying the sinusoidal ac bias (1st ¶, Cell Manipulation, p. 1596).

Regarding claim 45, Huang is silent as to the actual dimensions of the bottom microfluidic channel.
However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).

Regarding claim 46, Huang discloses an optoelectronic tweezers (OET) that integrates with multilayer polydimethylsiloxane (PDMS) based microfluidic devices (Abstract) that allow manipulated Nairn 6 cells (1st ¶, Cell Manipulation, p. 1596; which reads upon the instantly claimed, “[a] method of manipulating a droplet of liquid or particles in a liquid microfluidic device”). Huang teaches microchannels wherein cells in buffer are flowed (1st ¶, Cell Manipulation, p. 1596; which reads on “a bottom channel”) and control channels (2nd ¶, Cell Manipulation, p. 1596; which reads on “a top channel”). Huang also teaches the Nairn 6 cells were firstly suspended in isotonic buffer, and then flowed into the microchannels in Au-mesh OET using syringe pumps (1st ¶, Cell Manipulation, p. 1596; which reads on "introducing a liquid or particles in a liquid to said bottom channel of said microfluidic device").  Huang teaches an upper Au-mesh coated PDMS with chamber that allows for optical observation of particles or cells even right underneath Au wires (1st ¶, Device Structure and Design, p. 1594; Figure 1; Optical Observation, p. 1596; which reads on "said bottom channel comprising an upper wall with a transparent flexible mesh electrode"). Huang teaches then, after a virtual electrode was turned on by a projected laser beam, Nairn 6 cells experienced a positive DEP force under a 100 kHz ac bias (1st ¶, Cell Manipulation, p. 1596; which reads on "applying an electrokinetic force to said liquid or said particles in said liquid in said bottom channel'). Huang additionally teaches the Nairn 6 cell is transported across a deformable PDMS membrane valve, where the valve can be pushed down and closed by applying 18 psi pressure in the control, while still allowing integration of the Au mesh for movement of cells (2nd ¶, Cell Manipulation, p. 1596; Figure 6A&B; which reads on the limitations, "an upper wall . . . configured to . . . deform without said mesh electrode losing its conductivity'' and "closing a membrane valve formed at a region of overlap between said bottom channel and a top channel').
Huang is admittedly silent as to the number of repetitions of valve deformation that can be performed and the electrode retaining its conductivity. 
However, as it has been held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP §2112.01 I). Therefore, given the overlap of composition, design, and operation between the disclosed apparatus and the claimed apparatus, a prima facie case of obviousness is established that the disclosed device will have the same operational characteristics as the claimed invention.

Regarding claim 47, Huang discloses an optoelectronic tweezers (OET) that integrates with multilayer polydimethylsiloxane (PDMS) based microfluidic devices (Abstract) that allow manipulated Nairn 6 cells (1st ¶, Cell Manipulation, p. 1596; which reads on “[a] method of moving particles in a liquid in a microfluidic device”).  Huang teaches the Nairn 6 cells were firstly suspended in isotonic buffer, and then flowed into the microchannels in Au-mesh OET using syringe pumps (1st ¶, Cell Manipulation, p. 1596; which reads on “introducing particles in a liquid to a bottom channel of said microfluidic device”). First, an upper Au-mesh coated PDMS with chamber (which reads on “a first wall comprising a transparent flexible mesh electrode”) that allows for optical observation of particles or cells even right underneath Au wires (Optical Observation, p. 1596). The second part of the taught OET device is a lower photoconductive OET surface (which reads on “a second wall opposite the first wall, comprising an electrode”). Above the OET surface, the fluidic chamber is made by PDMS (Figure 1; which reads on “wherein said first wall defines an upper surface and said second wall forms a lower surface of at least a portion of said bottom channel”).  Huang additionally teaches a PDMS control channel above the flowing microfluidic channel (Figure 6 caption; which reads on “a top channel overlaying at least a region of said bottom channel, wherein said top channel is formed with a flexible material”).
As to the limitations “wherein the first wall is configured to repeatedly deform without said mesh electrode losing its conductivity” and “wherein a membrane valve is formed at said region where said top channel and said bottom channel overlap”, the PDMS control channel results in a deformable PDMS membrane valve that can be pushed down and closed by applying 18 psi pressure in the control channels, while still allowing integration of the Au mesh for movement of cells (2nd ¶, Cell Manipulation, p. 1596 & Figure 6A&B). Huang discloses a device comprising the same materials, a substantially similar design, and operating in the same manner as the claimed invention.  Therefore, given the overlap of composition, design, and operation between the disclosed apparatus and the claimed apparatus, a prima facie case of obviousness is established that the disclosed device will have the same operational characteristics as the claimed invention.
Huang does not explicitly teach multiple top channels to form multiple membrane valves.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). Further valves, fabricated and operated in the same manner as the one taught by Huang would be an obvious design to one of ordinary skill in the art.

Regarding claims 48 and 49, Huang teaches then, after a virtual electrode was turned on by a projected laser beam, Nairn 6 cells experienced a positive DEP force under a 100 kHz ac bias (1st ¶, Cell Manipulation, p. 1596).

Claim 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang as applied to claim 29 above, and further in view of a US Patent Application Publication to Wu, et al. (US 2009/0170186 A1; hereinafter, “Wu”).

Regarding claim 31, Huang teaches virtual electrodes formed on surface of the OET by illumination with laser light (1st ¶, Cell Manipulation, p. 1596), however, Huang does not mention use of an array of fixed electrodes.
Wu discloses an optical image-driven light induced dielectrophoresis device (Abstract), wherein is taught OET devices that may be combined with conventional fixed electrode DEP techniques to address specific applications suited to a hybrid approach ([0165]).
At the time of the present invention, it would have been obvious to one of ordinary skill in the art to have incorporated the option of combining the taught OET of Huang with conventional fixed electrode DEP techniques, including arrays of said fixed electrode, so that the device of Huang could be modified to be used in specific applications suited to a hybrid approach (Wu, [0165]).

Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang as applied to claims 29 and 32 above, and further in view of a published paper by Lee, et al. (“Generation and manipulation of droplets in an optoelectrofluidic device integrated with microfluidic channels”, Applied Physics Letters, vol. 95, paper no. 164102, p. 16402-1 - 16402-3, 2009; hereinafter, “Lee”).

Regarding claim 34, Huang teaches an optoelectronic surface formed by multiple layers including a 50-nm doped hydrogenated amorphous silicon (a-Si:H), a 1-μm photoconductive a-Si:H, and a 100-nm silicon dioxide (1st ¶, Device Structure and Design, p. 1594).
Huang does not mention a hydrophobic layer coating said optoelectronic surface.
Lee discloses an optoeletronic platform integrated with microfluidic channel, with a similar optoelectronic surface to that of Huang: deposition of triple layers of n+ hydrogenated amorphous silicon (a-Si:H), intrinsic a-Si:H and silicon nitride (4th ¶, p. 164102-1) and further teaches coating on said surface of Telfon to make the surface hydrophobic (4th ¶, p. 164102-2).
At the time of the present invention, it would have been an obvious design choice to incorporate the Teflon coating taught by Lee into the device taught by Huang to manipulate liquid as droplets on the optoelectronic surface (Lee, Figure 1).

Use of Lee's Teflon coating would result in the apparatus operating as an electrowetting-on-dielectric device with image generated virtual electrodes, which reads on the limitations of claim 35.

Claims 40-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang as applied to claim 29 above, and further in view of a US Patent Application Publication to Nakamura, et al. (US 2010/0255323 A1; hereinafter, “Nakamura”).

Regarding claim 40-43, Huang teaches the transparent flexible mesh electrode is a thin film Au cross-bar configuration on a PDMS surface.
Huang does not mention the transparent flexible mesh electrode comprises nanoparticles, or that the nanoparticles are nanotubes or nanowires, or the electrode is clusters of nanoparticles.
However, Nakamura discloses a transparent electrode that may be used in various optoelectronic devices ([0102]). Nakamura teaches the transparent electrode may comprise carbon nanotubes ([0044]).
At the time of the present invention, it would have been obvious to one of ordinary skill in the art to have made a simple substitution of the carbon nanotube-based transparent electrode of Nakamura for the thin film Au cross-bar electrode of Huang, as the electrode taught by Nakamura would be a selection of a known material based on its suitability for its intended use as an electrode in an optoelectronic device (MPEP 2144.07).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
6 October 2022